Citation Nr: 0818223	
Decision Date: 06/03/08    Archive Date: 06/12/08

DOCKET NO.  03-29 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut



THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for the service-connected left shoulder disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. W. Loeb




INTRODUCTION

The veteran served on active duty from February 1997 to 
November 2001.  

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal of an April 2002 rating decision 
from the agency of original jurisdiction (AOJ), which, among 
other things, granted service connection for left shoulder 
disability and assigned a 10 percent evaluation effective on 
November 12, 2001.  

In a June 2005 decision, the Board granted an initial 
evaluation of 20 percent for service-connected right shoulder 
disability and denied claims for initial evaluations in 
excess of 10 percent for the service-connected tinnitus, left 
shoulder disability, right knee disability, and left knee 
disability.  

The veteran appealed only the denial of an initial evaluation 
in excess of 10 percent for service-connected left shoulder 
disability to the Court of Appeals for Veterans Claims 
(Court).  

The Court issued a Memorandum Decision in October 2007 
vacating the Board's June 2005 denial of an initial 
evaluation in excess of 10 percent for service-connected left 
shoulder disability and remanding the issue back to the Board 
for further adjudication consistent with the decision.  

Letters were sent to the veteran, with a copy to his 
representative, in January and March 2008, when the veteran 
was given 90 days from the date of the letter to submit 
additional argument or evidence in support of his appeal 
prior to the Board's readjudication.  No additional evidence 
was received from the veteran.  

For the reasons set forth hereinbelow, the issue on appeal is 
being remanded to the AOJ via the Appeals Management Center 
in Washington, DC.  



REMAND

According to the October 2007 Memorandum Decision, the Board 
failed to properly apply 38 C.F.R. § 4.7 (2007) in 
determining whether an initial evaluation in excess of 10 
percent was warranted for service-connected left shoulder 
disability based on the veteran's contention that the pain he 
experienced in abducting his left arm in the arc between 115 
and 135 degrees more nearly approximated limitation of motion 
at the shoulder level (i.e., 90 degrees) than a normal range 
of motion (i.e., 180 degrees) pursuant to 38 C.F.R. § 4.7 and 
Diagnostic Code 5201.  

The Board notes that the most recent medical evidence on file 
is a July 2003 VA examination report, which means that he had 
not been examined in almost five years.  

Pursuant to 38 C.F.R. § 3.327(a) (2007), examinations will be 
requested whenever VA determines, as in this case, that there 
is a need to verify the exact nature and severity of a 
disability.  See also 38 C.F.R. § 3.159 (2007).  

Accordingly, this case is REMANDED to the AOJ for the 
following actions:

1.  The AOJ should take appropriate steps 
to contact the veteran and ask him to 
provide the names and addresses, as well 
as the dates of treatment, of all health 
care providers who have seen or treated 
him for left shoulder disability since 
July 2003, the date of the most recent 
medical evidence on file.  After securing 
any appropriate consent from the veteran, 
VA must obtain any such treatment records 
that have not previously been associated 
with the veteran's VA claims folder.  

If VA is unsuccessful in obtaining any 
medical records identified by the 
veteran, it must inform the veteran of 
this and request him to provide copies of 
the outstanding medical records.  All 
attempts to secure this evidence must be 
documented in the claims file by the AOJ.  

2.  The AOJ should arrange for a VA 
examination of the veteran to determine 
the current severity of his service-
connected left shoulder disability.  The 
VA claims folder, including a copy of 
this Remand, must be made available to 
and reviewed by the examiner.  The 
examiner must note in the record that the 
claims file has been reviewed.  Any 
indicated tests and studies, including x-
rays, should be accomplished; and all 
clinical findings should be reported in 
detail and correlated to a specific 
diagnosis.  

The clinical findings must include range 
of motion studies of the left shoulder 
and whether there is any additional 
functional loss on repetitive motion due 
to pain, weakness, incoordination or lack 
of endurance.  All examination findings, 
along with the complete rationale for 
each opinion expressed and conclusion 
reached, must be set forth in a 
typewritten report.  

3.  The AOJ must notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2007).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.  

4.  After the above has been completed, 
as well as any additional indicated 
development, the AOJ must readjudicate 
the issue currently on appeal based on 
all relevant evidence on file, to include 
any additional evidence added as a result 
of this remand.  The RO should take 
38 C.F.R. § 4.7 into consideration in its 
decision.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative must be provided a 
Supplemental Statement of the Case and 
must be afforded an appropriate 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the AOJ.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the AOJ.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes); 
see M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

